Citation Nr: 1433370	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-18 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for ocular hypertension of the left eye, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include gastroesophageal reflux disease (GERD), acid reflux disease, hiatal hernia, and other intestinal problems, including as secondary to a psychiatric disorder.

4.  Entitlement to an effective date prior to December 20, 2011, for the grant of service connection for diabetic retinopathy.

5.  Entitlement to service connection for peripheral vascular disease of the left leg, to include as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for peripheral vascular disease of the right leg, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Lincoln, Nebraska.

The Board rendered an opinion in October 2010 wherein it relevantly denied the claims of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, and entitlement to service connection for ocular hypertension of the left eye, to include as secondary to service-connected diabetes mellitus; and remanded the issue of entitlement to service connection for a GI disorder, including as secondary to a psychiatric disorder.

The Veteran appealed the denial of the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, and entitlement to service connection for ocular hypertension of the left eye, to include as secondary to service-connected diabetes mellitus, to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand in August 2011, and the Court issued an Order in August 2011 which incorporated the Joint Motion.  The Court vacated and remanded the Board's October 2010 decision, to the extent that it denied a request to reopen a claim of entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, and to the extent that it denied entitlement to service connection for ocular hypertension of the left eye, to include as secondary to service-connected diabetes mellitus.

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus; entitlement to service connection for ocular hypertension of the left eye, to include as secondary to service-connected diabetes mellitus; and entitlement to service connection for a GI disorder, including as secondary to a psychiatric disorder, as well as other issues no longer before the Board, were again before the Board in August 2012.  The Board denied entitlement to service connection for a GI disorder, including as secondary to a psychiatric disorder, and remanded the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus and entitlement to service connection for ocular hypertension of the left eye, to include as secondary to service-connected diabetes mellitus, for additional development.

In March 2013 the Veteran perfected appeals of issues of entitlement to an effective date prior to December 20, 2011, for the grant of service connection for diabetic retinopathy; entitlement to service connection for peripheral vascular disease of the left leg, to include as secondary to diabetes mellitus type II; and entitlement to service connection for peripheral vascular disease of the right leg, to include as secondary to diabetes mellitus type II.

In a Memorandum Decision dated in November 2013, the Court vacated the Board's August 2012 decision with regard to the issue of entitlement to service connection for a GI disorder, including as secondary to a psychiatric disorder, and remanded for additional consideration.  

Review of the claims file reveals that additional treatment records received subsequent to the Statement of the Case on the issue of entitlement to an effective date prior to December 20, 2011, for the grant of service connection for diabetic retinopathy, dated in February 2013.  The Board finds that these records are not pertinent to the Veteran's claim for an earlier effective date and, therefore, may proceed with adjudication.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2013).

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus; entitlement to service connection for ocular hypertension of the left eye, to include as secondary to service-connected diabetes mellitus; and entitlement to service connection for a GI disorder, to include GERD, acid reflux disease, hiatal hernia, and other intestinal problems, including as secondary to a psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From 2009 to prior to December 20, 2011, the Veteran's diabetic retinopathy did not manifest visual field reduced to 60 degrees or less, or corrected distance visual acuity worse than 20/40.

2.  Peripheral vascular disease of the left leg is aggravated by the Veteran's service-connected diabetes mellitus.

3.  Peripheral vascular disease of the right leg is aggravated by the Veteran's service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 20, 2011, for the assignment of a separate 10 percent rating for diabetic retinopathy have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.79, Diagnostic Codes 6006, 6066, 6080 (2013).

2.  The criteria for service connection for peripheral vascular disease of the left leg, as secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for service connection for peripheral vascular disease of the right leg, as secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, in regard to the Veteran's claim for an earlier effective date, the Veteran is challenging the effective date assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to VA's duty to assist, VA treatment records regarding the period at issue have been associated with the claims file and the Veteran was afforded VA medical examinations in April 2011 and December 2011.  Although the Board is remanding some of the remaining claims for additional VA treatment records and Vet Center records to be obtained and associated with the claims file, the Board finds that as these records are not pertinent to the Veteran's claim for an earlier effective date as records regarding the Veteran's eye treatment have already been associated with the claims file.  VA's duty to secure records extends only to relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (defining relevant evidence for purposes of 38 U.S.C.A. § 5103A ); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of this claim.

In regard to the Veteran's claims of entitlement to service connection for peripheral vascular disease, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed with regard to this issue.

II.  Effective Date

In April 2012, the RO granted the Veteran service connection for diabetic retinopathy, effective August 31, 2010, and combined it with the Veteran's evaluation for diabetes mellitus.  In August 2012 the Board granted entitlement to a separate 10 percent evaluation for diabetic retinopathy.  The Board indicated that this grant stemmed from a 2009 application for benefits.  The RO implemented the Board's decision in September 2012 rating decision and assigned an effective date of December 20, 2011, the date of the VA medical examination, for the separate 10 percent evaluation for diabetic retinopathy.  The Veteran timely appealed the effective date of this award.

The law specifies that, unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1) (2013).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court has held it is axiomatic that, in the latter circumstance above, the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b) (2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  It appears that Hazan, in part, stands for the proposition that a veil of finality may be pierced within the perimeters of 38 U.S.C.A. § 5110(b)(2).  Stated differently, 38 U.S.C.A. § 5110(b)(2) is a partial exception to 38 U.S.C.A. § 5110a.  This would be consistent with the language of 38 U.S.C.A. § 5110a "unless specifically provided otherwise in this chapter."

Retinopathy is rated pursuant to Diagnostic Code 6006.  The General Rating Formula for Diagnostic Codes 6000 through 6009 indicates: Evaluate on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 month, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months, a 10 percent evaluation is warranted.  Note: For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79.

Under Diagnostic Codes 6065 and 6066 evaluations for visual acuity range from noncompensable to 100 percent disabling.  A minimum 30 percent evaluation is warranted under Diagnostic Code 6065 for vision in one eye of 5/200 and in the other eye of 20/40.  A minimum 10 percent evaluation is warranted under Diagnostic Code 6066 for vision in one eye of 20/50 or 20/70 and in the other eye of 20/40.  Higher evaluations require increased impairment of visual acuity.  38 C.F.R. § 4.79.

Visual field defects are rated under Diagnostic Code 6080.  Under this code, concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, or a 30 percent disability rating for unilateral loss, or is rated as for visual acuity of 5/200 (1.5/60).  Lesser concentric contraction, that is, greater remaining visual field, warrants evaluations from 10 percent to 70 percent.  Concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as for visual acuity of 20/70 (6/21).  Concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss.  With a remaining visual field of 46 degrees to 60 degrees, a 10 percent disability rating is warranted, either for unilateral loss, or bilateral loss.  38 C.F.R. § 4.84a, Diagnostic Code 6080. 

According to 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees. 

VA treatment records reveal a diagnosis of left eye diabetic retinopathy in July 2009 and bilateral diabetic retinopathy in November 2009.  Humphrey Visual Field testing was performed in March 2010; however, the results reported do not indicate results reported on a Goldmann chart.  The test revealed in the right eye a temporal defect at edge that was noted to be questionably a lens rim artifact.  The left eye revealed not significant defect that were questionably fluct versus progress.  Humphrey Visual Field test in April 2011 revealed edge pts/full/flucts bilaterally.

The Veteran was afforded a VA medical examination in April 2011.  The Veteran was noted to be diagnosed with diabetes mellitus with non-proliferative diabetic retinopathy, ocular hypertension, and pseudophakia.  Corrected distance visual acuity was 20/40 or better in both eyes and corrected near visual acuity was 20/40 or better in both eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  Pupils were round and reactive to light.  There was no afferent pupillary defect and the Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The Veteran did not have diplopia.  Tonometry revealed right eye pressure of 16.5 and left eye pressure of 18.5.  Slit lamp and external eye examinations revealed normal conjunctiva/sclera, cornea, and anterior chamber bilaterally.  The Veteran had floppy eyelids bilaterally.  Internal eye examination was normal for the optic disc, vessels, vitreous, and periphery bilaterally.  The macula on the right was normal and on the left revealed a single microaneurysm.  The Veteran was noted to have a visual field defect or a condition that may result in a vision field defect.  Visual field testing did not reveal contraction of a visual field or loss of a visual field.  The Veteran did not have scotoma.  The Veteran was noted to have a postoperative cataract condition in both eyes.  There was no aphakia or dislocation of the crystalline lens.  There was no decrease in visual acuity or other visual impairment.  The Veteran had retinopathy on the left.  The examiner noted that the Veteran did not have any incapacitating episodes.

In October 2011, the Veteran was examined in the eye clinic.  The Veteran's visual acuity with correction was 20/25 bilaterally.  Humphreys Visual Field test was noted to reveal a nasal cluster in the right eye and nasal cluster and SN depression in the left eye.

In December 2011, the Veteran was examined in the eye clinic.  The Veteran's visual acuity with correction was 20/30+1 in the right eye and 20/20 in the left eye.  Humphreys Visual Field test from October 2011 was noted to reveal a nasal cluster in the right eye and nasal cluster and SN depression in the left eye.

Thereafter, the Veteran underwent a VA medical examination on December 20, 2011, the current effective date of the Veteran's separately evaluated diabetic retinopathy. 

From 2009 to prior to December 20, 2011, the Veteran's diabetic retinopathy did not manifest visual field reduced to 60 degrees or less, or corrected distance visual acuity worse than 20/40.  As the Veteran's diabetic retinopathy did not manifest symptoms more nearly approximate to an evaluation of 10 percent or more disabling from 2009 to prior to December 20, 2011, entitlement to an effective date prior to December 20, 2011, for the assignment of a separate 10 percent disabling evaluation for diabetic retinopathy is denied.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for right and left peripheral vascular disease, to include as secondary to diabetes mellitus.  

The Veteran was afforded a VA medical examination in November 2011.  The Veteran was noted to have been diagnosed with peripheral vascular disease in both legs.  The Veteran was noted to have claudication in the legs for some years.  The Veteran had symptoms of aching and fatigue in both legs after prolonged standing or walking and he had symptoms in both legs relieved by elevation of the extremity.  The Veteran had not undergone any surgery for the condition and had not undergone revascularization.  The Veteran was noted to have claudication in both legs on walking between 25 and 100 yards on a level grade at 2 miles per hour, claudication in both legs on walking less than 25 yards on a level grade at 2 miles per hour, and diminished peripheral pulses in both legs.  The examiner reported that the Veteran had not been diagnosed with aortic aneurysm or aneurysm of a small artery.  He did not have an arteriovenous fistula, angioneurotic edema or erythomelalgia.  He had not had an amputation of an extremity due to a vascular condition.  He did not use any assistive device as a normal mode of locomotion.  

The examiner noted that the Veteran had long-standing diabetes and also long-standing peripheral vascular disease in both lower extremities.  He had an extensive, long standing smoking history.  The examiner stated that it was well noted in the medical literature that a smoking history can many times be the cause of peripheral vascular disease in the lower extremities.  However, the examiner reported that when diabetes is present, it is difficult to say whether the diabetes specifically caused the peripheral vascular disease, as it appears that the smoking history predates much of this.  Therefore, the examiner stated that whether the diabetes specifically caused his peripheral vascular disease remains unknown, due to the reasoning noted above.  However, the Veteran appeared to have an aggravation.  The examiner stated that this was because the Veteran had long-standing diabetes, and since it is well known to the medical literature that diabetes can easily play into natural progression of underlying vascular disease, it is at least as likely as not that the diabetes is truly hastening the progression of his underlying peripheral vascular disease.  The examiner noted that if the Veteran did not have diabetes, it was still very likely he would have peripheral vascular disease, because of a very long-standing smoking history that goes back to his teens.  The examiner reported that increased symptoms are more cramps and claudication involving both lower extremities.  The examiner stated that medical considerations supporting that the diabetes makes the peripheral vascular disease worse comes from the vascular change that diabetes can contribute to in distal vessel disease.  

In March 2012, the VA examiner noted that the Veteran appear to be a long-standing diabetic.  The examiner reported that it was well known in the medical literature that underlying diabetes can certainly hasten the progression of underlying vascular disease.  The examiner stated that since the Veteran had long-standing peripheral vascular disease and also long-standing type II diabetes, it appeared at least as likely as not that the diabetes has permanently worsened, beyond natural progression, the peripheral vascular disease, because the diabetes can easily play into progressive worsening of underlying vessel disease.  Therefore, the examiner found that it was at least as likely as not that the peripheral vascular disease was permanently aggravated beyond natural progression by diabetes.  The examiner reported that diabetes can certainly hasten the progression of underlying vascular disease.

The Board finds that entitlement to service connection for peripheral vascular disease of the left and right legs, as secondary to diabetes mellitus, is warranted.  VA examination in November 2011 revealed that the Veteran was diagnosed with peripheral vascular disease in both legs.  The examiner continued to render the opinion that it is at least as likely as not that the Veteran's diabetes mellitus permanently worsened, beyond natural progression, the peripheral vascular disease.  The examiner again provided the opinion that the Veteran's peripheral vascular disease was worsened by the Veteran's diabetes mellitus is March 2012.  As such, the evidence is at least in equipoise that the Veteran's peripheral vascular disease of the left and right lower extremities was aggravated by the Veteran's diabetes mellitus and, therefore, service connection is granted.  


ORDER

An effective date prior to December 20, 2011, for the grant of a separate 10 percent evaluation for diabetic retinopathy is denied.

Service connection for peripheral vascular disease of the left leg, to include as secondary to diabetes mellitus type II, is granted.

Service connection for peripheral vascular disease of the right leg, to include as secondary to diabetes mellitus type II, is granted. 



REMAND

Review of the claims file reveals that the Veteran received treatment from the Vet Center for his psychiatric disorder in 1993.  Records from the Vet Center have not been obtained and associated with the claims file.  On remand, attempts must be made to obtain complete treatment records from the Vet Center.  38 C.F.R. § 3.159.

The Veteran receives consistent treatment from VA.  The most recent VA treatment record associated with the claims file is dated in May 2014.  On remand, attempts must be made to obtain updated VA treatment records.  38 C.F.R. § 3.159.

In August 2012, the Board remanded the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, and entitlement to service connection for ocular hypertension of the left eye, to include as secondary to service-connected diabetes mellitus, for additional development. 

The Board determined in August 2012, based upon arguments submitted by the Veteran's representative in December 2011, and the Joint Motion for Remand dated in August 2011, that further VA examination was necessary.  The Board ordered that the Veteran be afforded an endocrinology examination regarding whether the Veteran's hypertension is etiologically related to his diabetes mellitus and an ophthalmologist or other appropriate specialist be asked to determine whether the Veteran's ocular hypertension, left eye, is etiologically related to his diabetes mellitus.  Review of the claims file since August 2012 does not reveal that these examinations have been accomplished.  In addition, the Board notes that a Supplemental Statement of the Case has not been prepared regarding these issues subsequent to the Board remand.  As such, the Board finds it necessary to remand the claims for completion of the ordered development.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the Memorandum Decision dated in November 2013, the Court found that the Board had not adequately considered the treatise evidence submitted in support of the Veteran's claim for a GI disorder and remanded for further consideration.  

The appellant has contended that the June 2011 VA examination, relied on by the Board in its August 2012 decision, is inadequate.  The appellant reports that the examiner indicated that he could not find medical evidence, research or literature to support a finding that GERD was due to, caused by, the result of, or a complication of PTSD.  The appellant argues that the treatise evidence submitted supports the theory that his GI disorder is related to PTSD.  As such, the Board finds that the issue of entitlement to service connection for a GI disorder, to include GERD, acid reflux disease, hiatal hernia, and other intestinal problems, including as secondary to a psychiatric disorder, must be remanded for the Veteran to be afforded another VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Attempts must be made to obtain and associate with the claims file records of VA treatment dated since May 2014.

2.  After obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file records of the Veteran's treatment at the Vet Center.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  The Veteran should be scheduled for endocrinology examination and any other examination necessary to determine whether the Veteran's hypertension is etiologically related to his diabetes mellitus.  The claims folder must be made available to the examiner(s) in conjunction with the examination(s).  All indicated studies should be conducted.  In particular, each examiner should review the Veteran's VA treatment records and private treatment records as necessary to determine when diabetes mellitus and hypertension were first manifested and diagnosed, with attention to 1991 and 1992 VA outpatient treatment records, records of a 1993 VA hospitalization, later relevant records, and records obtained during the course of this Remand.  Each examiner should also review the reports of prior VA medical examinations, and any other VA treatment records which will assist the examiner to determine the onset of the hypertension and diabetes.  

The examiner should be advised of the following: 

Service connection may be granted if a disorder was incurred during (coincident with) active service, or may be presumed related to service.  Incurrence during service may be established by evidence showing inception or aggravation during service.

Service connection is also warranted for a disorder which is secondary to or the result of or proximately due to a service-connected disability or treatment for a service-connected disability.  

The Veteran has been granted service connection for diabetes mellitus, type 2, presumed service-connected based on the Veteran's exposure to herbicides.  Service connection has been granted for PTSD, neuroendocrine carcinoma of the lungs, scar of the right chest wall, carpal tunnel syndrome, bilateral tinnitus, bilateral sensorineural hearing loss, and for complications of diabetes, including renal insufficiency, peripheral neuropathy, peripheral vascular disease of the lower extremities, retinopathy, post-operative cataracts, and erectile dysfunction.

The Veteran contends that hypertension is secondary to his service-connected diabetes or to some other service-connected disability.

After all relevant evidence in the claims file is reviewed, the VA examiner should address the following: 

a.  Determine an approximate date (month/year) of onset of the Veteran's current hypertension.  If the time frame of onset and the date of medical diagnosis were different, please state the approximate date of medical diagnosis of hypertension.  Explain the basis for your answer. 

b.  Determine an approximate date (month/year) of onset of the Veteran's current diabetes mellitus.  If the time frame of onset and the date of medical diagnosis were different, please state the approximate date of medical diagnosis of diabetes mellitus.  Explain the basis for your answer. 

c.  Is it at least as likely as not (50 percent, or greater, probability) that the Veteran's hypertension is the result of, secondary to, or etiologically related to, the Veteran's service-connected diabetes mellitus?  Explain the basis for your answer.  

d.  Is it at least as likely as not (50 percent, or greater, probability) that the Veteran's hypertension is aggravated by the Veteran's service-connected diabetes mellitus?  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

4.  Thereafter, an ophthalmologist or other appropriate specialist should be asked to determine whether the Veteran's ocular hypertension, left eye, is etiologically related to his diabetes mellitus.  Examination should be conducted if necessary.  The claims folder must be made available to the reviewer or examiner in conjunction with the opinion request.  All indicated studies should be conducted.  

The reviewer or examiner should be advised of the following:

Service connection may be granted if a disorder was incurred during (coincident with) active service, or may be presumed related to service.  Incurrence during service may be established by evidence showing inception or aggravation during service.  

Service connection is also warranted for a disorder which is secondary to or the result of or proximately due to a service-connected disability or treatment for a service-connected disability.  

The Veteran has been granted service connection for diabetes mellitus, type 2, presumed service-connected based on the Veteran's exposure to herbicides.  Service connection has been granted for PTSD, neuroendocrine carcinoma of the lungs, scar of the right chest wall, carpal tunnel syndrome, bilateral tinnitus, bilateral sensorineural hearing loss, and for complications of diabetes, including renal insufficiency, peripheral neuropathy, peripheral vascular disease of the lower extremities, retinopathy, post-operative cataracts, and erectile dysfunction.

The Veteran contends ocular hypertension, left eye, is secondary to his service-connected diabetes or to some other service-connected disability.

After all relevant evidence in the claims file is reviewed, the VA reviewer or examiner should address the following: 

a.  Is it at least as likely as not (50 percent, or greater, probability) that the Veteran's ocular hypertension, left eye, is the result of, secondary to, or etiologically related to, the Veteran's service-connected diabetes mellitus?  Explain the basis for your answer.  

d.  Is it at least as likely as not (50 percent, or greater, probability) that the Veteran's ocular hypertension, left eye, is aggravated by the Veteran's service-connected diabetes mellitus?  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

5.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any GI disorder, to include GERD, acid reflux disease, hiatal hernia, and other intestinal problems, found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any GI disorder, to include GERD, acid reflux disease, hiatal hernia, and other intestinal problems, found to be present is related to or had its onset during service. 

If not, the examiner should opine as to whether it is at least as likely as not that any GI disorder, to include GERD, acid reflux disease, hiatal hernia, and other intestinal problems, found to be present is secondary to or aggravated by the service-connected psychiatric disorder. 

In rendering an opinion, the examiner must comment upon the medical literature submitted by the Veteran.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

6.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


